DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 02/22/2022. 

Please amend the claims as follows: 

1. (Currently amended) A gas sensor comprising:
a layered body that has a plurality of stacked layers of an oxygen-ion-conductive solid electrolyte and in which a measurement-object gas flowing portion that allows a measurement-object gas containing a specific gas to be introduced thereinto and to flow therethrough is provided;
a measurement electrode that is disposed in at least a part of an internal surrounding surface of a measurement chamber formed in the layered body and communicating with the measurement-object gas flowing portion; 
a controller configured to:
detect a concentration of the specific gas on the basis of a measurement pump current that flows when oxygen is pumped out from the atmosphere around the measurement electrode in the measurement chamber so that an oxygen concentration 
detect an air-fuel ratio of an atmosphere of the measurement-object gas on the basis of [[the]]a regulating pump current; and
correct the measurement pump current on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel ratio being equal to or smaller than a stoichiometric air-fuel ratio, 
determine a corrected value of the concentration of the specific gas contained in an exhaust gas of an internal combustion engine as the measurement-object gas on the basis of the corrected measurement pump current, and
output the corrected value as the sensor output. 

2. (Currently Amended) The gas sensor according to Claim 1, further comprising:
an oxygen concentration regulating chamber that is provided on an upstream side of the measurement electrode in the measurement-object gas flowing portion;
wherein the controller is further configured to detect an oxygen concentration of the measurement-object gas based on [[a]]the regulating pump current that flows when oxygen is pumped out from or pumped into the oxygen concentration regulating 
the controller is further configured to use the oxygen concentration of the measurement-object gas in the determination of the corrected value of the concentration of the specific gas. 

3. (Previously presented) The gas sensor according to Claim 1, wherein 
as the oxygen concentration of the measurement-object gas, the air-fuel ratio of the measurement-object gas is used. 

4. (previously presented) The gas sensor according to Claim 1, further comprising 
a storage memory that stores a correspondence between the oxygen concentration of the measurement-object gas and a relative sensitivity of the measurement pump current or a correspondence between the oxygen concentration of the measurement-object gas and a relative sensitivity of the concentration of the specific gas when the measurement-object gas is in the rich atmosphere, wherein
the controller is further configured to use the correspondence stored in the storage memory in the determination of the corrected value of the concentration of the specific gas. 

5. (previously presented) The gas sensor according to Claim 1, further comprising 
a storage memory that stores a correspondence between an actual concentration of the specific gas contained in the measurement-object gas, the oxygen concentration 
the controller is further configured to use the correspondence stored in the storage memory in the determination of the corrected value of the concentration of the specific gas. 

6. (Previously presented) The gas sensor according to Claim 5, wherein
when the actual concentration of the specific gas contained in the measurement-object gas is represented by c [volume ppm], the air-fuel ratio is represented by R, and the measurement pump current is represented by lp2 [μA], the correspondence is expressed by
lp2 = (p * c + q) * R + (r * c + s), where p, q, r, and s are constants used when c is within a predetermined low concentration range, or
lp2 = (t * c + u) * R + (v * c + w), where t, u, v, and ware constants used when c exceeds the predetermined low concentration range.


Allowable Subject Matter
Claims 1-6 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations wherein the controller is configured to “detect an air-fuel ratio of an atmosphere of the measurement-object gas on the basis of a regulating pump current; correct the measurement pump current on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel ratio being equal to or smaller than a stoichiometric air-fuel ratio, determine a corrected value of the concentration of the specific gas contained in an exhaust gas of an internal combustion engine as the measurement-object gas on the basis of the corrected measurement pump current, and output the corrected value as the sensor output”. 
The closest prior art of record is considered to be Muroguchi et al. (US 2009/0242427 A1). 
Muroguchi discloses a gas sensor element 101 with plural stacked oxygen-ion-conductive solid electrolytes 4/6, with a measurement object gas flowing portion 10/12/20/40 [Paras. 0029-0031; Fig. 1] wherein the element further comprises a measurement electrode 45 disposed in the measurement chamber 40 [Paras. 0058-0064; Fig. 1]). Muroguchi further teaches a control device 110 includes a measurement pump cell 41, the oxygen generated by decomposition of nitrogen oxide in the atmosphere surrounding the measurement electrode 44 is pumped out and an amount of the generated oxygen can be detected as a pump current Ip2 wherein the amount of oxygen surrounding the measuring electrode 44 is proportional to concentration of nitrogen oxide in the measurement gas so that the concentration of nitrogen oxide in the 
Muroguchi fails to teach, however, wherein an air-fuel ratio is measured on the basis of the regulating pump current and thus fails to expressly teach wherein the controller is configured to “detect an air-fuel ratio of an atmosphere of the measurement-object gas on the basis of a regulating pump current; correct the measurement pump current on the basis of an oxygen concentration of the measurement-object gas in accordance with the detected air-fuel ratio upon determining that the measurement-object gas is in a rich atmosphere based on the detected air-fuel ratio being equal to or smaller than a stoichiometric air-fuel ratio, determine a corrected value of the concentration of the specific gas contained in an exhaust gas of an internal combustion engine as the measurement-object gas on the basis of the corrected measurement pump current, and output the corrected value as the sensor output”.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-6 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Regarding the patent eligibility under 35 U.S.C. § 101, Applicant’s arguments in the Remarks filed 02/15/2022 are persuasive. Applicant argues on Pgs. 8-9 that the alleged abstract ides is integrated into a practical application in step 2A, Prong Two and further argues on Pgs. 9-11 that the instant device/method provides an improvement in gas sensor technology since the device/method allows for the detection of the air-fuel ratio based on a regulating pump current and further allows for the correction of the measurement pump current based on the detected air-fuel ratio upon determining, using the controller, that the object gas is in a rich atmosphere based on the detected air-fuel ratio. These arguments are persuasive and the claims are therefore determined to be patent eligible under 35 U.S.C. § 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795